Citation Nr: 0204040	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  94-49 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increase in a 90 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from December 1968 to August 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO rating decision which 
denied service connection for tinnitus, and denied an 
increase in a 40 percent rating for the veteran's service-
connected bilateral hearing loss.  A February 1998 rating 
decision increased the rating for the veteran's service-
connected bilateral hearing loss to 80 percent.  A September 
2001 rating decision increased the rating for the veteran's 
service-connected hearing loss disability to 90 percent.  


FINDINGS OF FACT

1.  The veteran's tinnitus is attributable to his service-
connected bilateral hearing loss.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level X in the right ear and 
auditory acuity level XI in the left ear.  

 
CONCLUSIONS OF LAW

1.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 C.F.R. § 3.310 (2001).  

2.  The criteria for a rating in excess of 90 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6109 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from December 
1968 to August 1970, including service in Vietnam.  His 
service medical records indicate that at the time of a 
September 1968 enlistment examination, the ears and eardrums 
were normal.  The audiological evaluation showed pure tone 
thresholds in the right ear of 15 decibels at 500 Hz, 15 
decibels at 1000 Hz, 15 decibels at 2000 Hz, 20 decibels at 
3000 Hz, and 25 decibels at 4000 Hz.  As to the left ear, 
pure tone thresholds were 25 decibels at 500 Hz, 25 decibels 
at 1000 Hz, 15 decibels at 2000 Hz, 25 decibels at 3000 Hz, 
and 25 decibels at 4000 Hz.  On a December 1968 medical 
history form at the time of his entrance into service, the 
veteran checked that he had disorders of the ears, nose or 
throat.  He reported that he was operated on for his ears and 
that he had poor hearing.  The reviewing examiner noted that 
the veteran had a history of severe hearing difficulty.  The 
veteran reported he was presently fairly asymptomatic except 
for occasional tinnitus.  The August 1970 separation 
examination included notations that the ears and eardrums 
were normal.  The audiological evaluation noted pure tone 
thresholds in the right ear of 45 decibels at 500 Hz, 30 
decibels at 1000 Hz, 30 decibels at 2000 Hz, 20 decibels at 
3000 Hz, and 20 decibels at 4000 Hz.  As to the left ear, 
pure tone thresholds were 55 decibels at 500 Hz, 20 decibels 
at 1000 Hz, 10 decibels at 2000 Hz, 10 decibels at 3000 Hz, 
and 10 decibels at 4000 Hz.  

The veteran underwent a VA general medical examination in 
December 1970.  The examiner reported that an examination of 
the ears showed normal findings.  The veteran underwent a VA 
ears, nose and throat examination in March 1973.  The 
examiner noted that the tympanic membranes and internal 
canals were negative.  The veteran underwent a VA 
audiological examination in April 1973.  The examiner 
reported that pure tone thresholds in the right ear were 40 
decibels at 1000 Hz, 35 decibels at 2000 Hz, and 35 decibels 
at 4000 Hz.  Pure tone thresholds were 45 decibels at 1000 
Hz, 30 decibels at 2000 Hz, and 45 decibels at 4000 Hz, in 
the veteran's left ear.  The speech recognition ability was 
98 percent in the right ear and 96 percent in the left ear.  
The impression was very mild, predominantly sensorineural, 
hearing loss in the right ear and mixed-type hearing loss 
(conductive component in the low frequencies) and mild speech 
reception loss in the left ear.  There was no reference to 
tinnitus.  

In May 1973, service connection was granted for bilateral 
hearing loss.  A noncompensable rating was assigned.  

Medical records later in the 1970s note bilateral hearing 
loss, which was generally described as being mixed-type, and 
there was also occasional mention of tinnitus.

An August 1979 RO rating decision increased the rating for 
service-connected bilateral hearing loss to 20 percent.   
Later medical records showed worsened hearing, and a 
September 1990 RO decision increased the rating for bilateral 
hearing loss to 40 percent.  

The veteran underwent a VA ear examination in March 1994.  He 
complained of tinnitus, worse in the left ear.  The examiner 
reported that he had seen the veteran years ago and had 
issued him hearing aids.  It was noted that the left ear was 
completely deaf according to an audiogram.  The diagnosis was 
severe bilateral sensorineural hearing loss.  

The veteran also underwent a VA audiological examination in 
March 1994.  He reported that he had bilateral hearing loss 
since 1968.  The veteran also stated that he had undergone 
two middle ear surgeries for ossicular fixation.  He further 
complained of constant bilateral tinnitus.  The audiological 
evaluation indicated pure tone thresholds in the veteran's 
right ear of 70 decibels at 1000 Hz, 80 decibels at 2000 Hz, 
75 decibels at 3000 Hz, and 90 decibels at 4000 Hz.  The 
average pure tone threshold in the right ear was 78 decibels 
and the speech recognition ability was 80 percent.  As to the 
left ear, the pure tone thresholds were 100 decibels at 1000 
Hz, 95 decibels at 2000 Hz, 100 decibels at 3000 Hz, and 100 
decibels at 4000 Hz.  The average pure tone threshold for the 
left ear was 98 decibels and the speech recognition ability 
was 0 percent.  The examiner noted that the hearing loss 
appeared to be of the mixed-type.  

A September 1994 statement from P. J. Vendrell, M.D., 
describes the veteran's hearing problems.

In a number of statements dated in and after 1995, the 
veteran asserted that his service-connected bilateral hearing 
loss warranted a higher rating, and he maintained that he had 
tinnitus due to service or secondary to his hearing loss.

The veteran underwent a VA ear examination in October 1996.  
He complained of a buzzing ear sound which was greater on the 
left side.  It was noted that he had a history of ear 
infections as a child and that further hearing loss started 
while he was in Vietnam.  Physical ear findings were normal.  
The examiner stated that there was only hearing loss and that 
it could be a sensorineural versus a mixed hearing loss.  
There was no middle ear or inner ear detectable disease.  The 
examiner indicated that the veteran had tinnitus which was 
subjective and sensorineural hearing loss which incapacitated 
his ability to function normally.  The diagnosis was 
sensorineural hearing loss.  

The veteran underwent a VA audiological examination in 
November 1996.  He complained of bilateral hearing loss and 
constant tinnitus, and reported that he was exposed to noise 
during Vietnam service.  Audiological evaluation showed pure 
tone thresholds in the right ear of 75 decibels at 1000 Hz, 
85 decibels at 2000 Hz, 80 decibels at 3000 Hz, and 90 
decibels at 4000 Hz.  The average pure tone threshold for the 
veteran's right ear was 82 decibels and the speech 
recognition ability was 46 percent.  As to the left ear, pure 
tone thresholds were 105 decibels at 1000 Hz, 100 decibels at 
2000 Hz, 100 decibels at 3000 Hz, and 100 decibels at 4000 
Hz.  The average pure tone threshold for the veteran's left 
ear was 101 decibels and the speech recognition ability was 0 
percent.  Bilateral sensorineural hearing loss was diagnosed.  

A February 1998 rating decision increased the rating for the 
veteran's service-connected bilateral hearing loss to 80 
percent.  

The veteran underwent a VA audiological examination in 
December 1999.  He complained of bilateral hearing loss and 
constant tinnitus.  The audiological evaluation showed pure 
tone thresholds in the veteran's right ear of 75 decibels at 
1000 Hz, 85 decibels at 2000 Hz, 85 decibels at 3000 Hz, and 
90 decibels at 4000 Hz.  The average pure tone threshold for 
the veteran's right ear was 84 decibels and the speech 
recognition ability was 36 percent.  As to the left ear, pure 
tone thresholds were 105 decibels at 1000 Hz, 100 decibels at 
2000 Hz, 100 decibels at 3000 Hz, and 100 decibels at 4000 
Hz.  The average pure tone threshold for the veteran's left 
ear was 101 decibels and the speech recognition ability was 0 
percent.  The diagnoses were mixed-type hearing loss of the 
right ear and sensorineural hearing loss of the left ear.  

In November 2000, the RO granted the veteran a total 
compensation rating based on individual unemployability, due 
to his multiple service-connected disabilities (his primary 
one is bilateral hearing loss).

In September 2001, the RO increased the rating for bilateral 
hearing loss to 90 percent.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and there are no identified relevant medical records to 
obtain.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Service Connection for Tinnitus

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran served on active duty from 1968 to 1970.  The 
service entrance examination noted a history of hearing 
problems and occasional tinnitus.  The remainder of the 
service medical records do not refer to tinnitus.  At the 
time of the separation examination, the audiological 
evaluation showed worsening of hearing.  After service, 
service connection was established for bilateral hearing 
loss, and there have been complaints of progressively 
worsening tinnitus.

The veteran's service-connected bilateral hearing loss 
includes a component which is sensorineural in nature.  It is 
known that tinnitus is often associated with sensorineural 
hearing loss.  See 2 Cecil Textbook of Medicine, § 464 at 
2119-2120 (18th ed. 1988).  Given the facts and circumstances 
in this case, and applying the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current tinnitus is due to his service-connected bilateral 
hearing loss.  Thus, secondary service connection for 
tinnitus is granted.  

B.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

The Board notes that the regulations for evaluating hearing 
loss were revised effective June 10, 1999, but there were no 
changes which would affect the outcome of this case.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss. 38 C.F.R. 
§ 4.85 (1998 and 2001).

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2001), concerning 
evaluation of exceptional patterns of hearing impairment. 
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The recent examination findings meet the requirements for the 
special rating method of 38 C.F.R. § 4.86(a) (2001) for both 
the veteran's ears.  

The most recent December 1999 VA audiological examination 
noted that the average pure tone threshold for the veteran's 
right ear was 84 decibels and the speech recognition ability 
was 36 percent.  Under Table VI of 38 C.F.R. § 4.85, these 
results represent an auditory acuity numeric designation of 
level X in the right ear.  Under Table VIa of 38 C.F.R. 
§ 4.85, the results represent an auditory acuity numeric 
designation of level VIII.  As to the veteran's left ear, the 
average pure tone threshold was 101 decibels and the speech 
recognition ability was 0 percent.  Under Table VI, these 
results represent an auditory acuity numeric designation of 
level XI in the left ear.  Under table VIa, the results 
represent an auditory acuity numeric designation of level X.  
Therefore, for both the right ear and left ear, the results 
under Table VI provide for the higher auditory acuity numeric 
designations and will be used when determining the final 
rating for bilateral hearing loss.  

Applying Table VII of the rating schedule provisions on 
hearing loss, and entering the auditory numeric designations 
of X for the right ear and XI for the left ear, results in a 
90 percent rating for bilateral hearing loss.  38 C.F.R. 
§ 4.85, Diagnostic Code 6109 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  A prior November 1996 VA 
audiological examination does not indicate findings which 
would result in a rating higher than 90 percent.  

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is currently no more than 90 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for tinnitus is granted.  

An increased rating for bilateral hearing loss is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



